Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
	Upon reconsideration, the election of species requirement of the previous office action (dated: February 25, 2021) is hereby withdrawn and the search and examination is expanded to the full scope of instant claims directed to a combination of a Type I PRMT inhibitor, which is a compound of Formula (I) and a Type II PRMT inhibitor, which is a compound of Formula (III).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references of record individually teach a Type I PRMT inhibitor and a Type II PRMT inhibitor, see for example, Chesworth et al., WO 2014/153226 and Duncan et al., WO 2014/100719 respectively.  The references do not specifically teach a combination of the two types of PRMT inhibitors as recited in instant claims.  Further, the specification provides that a combination of the two types of PRMT inhibitors as recited in instant claims resulted in more potent cytostatic responses in several cell lines as compared to each type of PRMT inhibitor as a single agent, see the data provided in Examples 3 and 4 of the specification.  The references do not teach or suggest the ≥ 5 to ≥ 10 fold increase in activity for the combination of PRMT inhibitors of instant claims.  Accordingly, the instant claims are deemed to novel and patentably distinct.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 18, 2021